Dear Secretary Carnahan:
This opinion letter responds to your request dated March 11, 2010, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Steven Reed regarding a proposed amendment to Article IV, Section 36 of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to impose for a period of one year a state sales/use tax of one tenth of one percent to provide additional money for the State Economic Development Department to be used solely for the promotion and development of one or more "Technology Parks" in southwest Missouri, subject to the provisions of and to be collected as provided in the "Sales Tax Law" and the "Compensating Use Tax Law" and subject to the rules and regulations promulgated in connection therewith?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________________  CHRIS KOSTER
Attorney General *Page 1